The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2014

                                     No. 04-14-00731-CR

                                    Stephanie M. TREJO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR0086W
                          Honorable Melisa Skinner, Judge Presiding

                                        ORDER
        Appellant has filed a pro se motion to dismiss this appeal. The motion to dismiss does
not comply with Rule 42.2(a) because it is not signed by appellant’s attorney. See TEX. R. APP.
P. 42.2(a) (providing the appellate court may dismiss an appeal in a criminal case upon the
appellant’s written motion if it is signed by both the appellant and her attorney). Accordingly,
the motion to dismiss is DENIED for failure to comply with Rule 42.2(a), without prejudice to
re-filing of a motion to dismiss that complies with Rule 42.2(a).




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court